department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend e quantity c dollars amount d dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 purpose of the foundation and eligibility for scholarships your purpose is to promote medical_research and education to provide medical and health care to the poor and or to provide scholarships to children of low income and impoverished families letter catalog number 58263t your letter indicates you will operate a scholarship program the purpose of your scholarship program is to provide college scholarships to children from low income and impoverished families so that they can obtain a college education break the cycle of poverty and obtain gainful employment in careers that can support them and their future families your scholarship awards are to be used for course work leading to a or 4-year degree at an educational_institution which satisfies the definition set forth in sec_170 of the internal_revenue_code and is accredited by one of the regional accrediting agencies approved by the department of education the awarding of the scholarship does not constitute admission to any institution and it is the responsibility of the student to apply for admission to the institution of his or her choice you will seek applicants who have experienced adversity and overcome challenges in their lives applicants must meet the following minimum criteria in order to be eligible for a scholarship award e e e be a high school graduate have a minimum high school gpa of demonstrate financial need by providing documentation of family income in the form of one of the following parent’s tax_return or w-2 showing wages earned or a copy of the student aid report which is generated by the submission of the free application_for federal student aid fafsa for the school year in which the application is being submitted provide two written recommendation letters from adults who can comment on the applicant’s character motivation and academic potential to succeed in college provide a description of how he she overcomes adversity and challenges in his her life by writing an essay on that topic no distinction will be made among applicants on the basis of sex race religion or national origin and you will award scholarships on a non-discriminating and objective basis no scholarship will be awarded to a child of any director or officer of you or any member of the selection committee moreover no scholarship will be awarded to anyone who is related to an employee officer director grantor or substantial contributors to you or a member of his her family or a related_entity collectively related_party you will circulate a list of potential recommended recipients to the related_party and ask if any recipient is personally known by the related_party you will also ask each potential recommended recipient how he she learned of the organization and if he she knows anyone connected with you or a related_party knows someone connected with you or a related_party a member of your organization will ask follow-up questions with the recipient and a related_party to determine if the recipient has a prohibited relationship with the organization if a recipient indicates he she application and selection process for scholarships you will solicit qualified candidates for your scholarships by working through schools community-based organizations and nonprofit_organizations letter catalog number 58263t your application form and other informational materials will be made available in hard copy and via your website qualified applicants must submit a completed application - form along with required_documentation such as high school transcripts and verification of financial need by the deadline which will be stated on all information materials scholarships will be awarded by you based on academic records degree of financial need seriousness of purpose and motivation letters of recommendation and ability to overcome adversity and challenges as described in the applicant's essay there will be a selection committee consisting of three to six community volunteers unrelated to your board members as well as your board members upon receipt of a candidate's application the following steps will be taken e e e e the selection committee members will review all applications the selection committee will consist of three to six community volunteers unrelated to your board members each selection committee member using a ranking rubric will rate the applicants based on eligibility criteria the results of each member's ratings will be collated and applicants will be ranked based on the results the selection committee will have the option for a personal interview with finalists the final choice of the scholarship recipients will be made by your selection committee and an officer of your organization who is an experienced scholarship manager recipients will be notified by you of their selection for a scholarship award the notice will include specific information regarding the terms of the scholarship and the amount and duration of the award amount payment and number of scholarships each scholarship granted will be for a maximum total of c dollars per year for attendance at a community college and d dollars per year for attendance at a university scholarship awards will be paid directly to the student’s educational_institution on the condition that the school disburses the funds to or on behalf of the recipient for academic expenses that satisfy the definition of a scholarship contained in sec_1_117-3 the educational institutions will agree funds will be used to defray the recipients’ expenses and or pay the funds or a portion of the funds for such purposes to a recipient enrolled at the institution whose standing is consistent with the purposes and conditions of the scholarship you will not transmit any funds directly to the scholarship recipient it is anticipated that you will grant e scholarships per year the total number will depend upon the funds available and the number of awardees attending the two-year or four-year colleges and universities monitoring of scholarship recipients recipients must authorize the release of official transcripts and other information on student progress and agree to provide a detailed billing statement from the college or university for any given semester that he she is receiving the scholarship letter catalog number 58263t the scholarship will remain in effect until the student achieves his her degree but only if he she meets the institution’s scholastic requirements necessary for continued attendance and if he she meets your requirements which includes taking coursework that is applicable to the declared major and degrees goal after the first year of scholarship award recipients will be required to submit updated information to you including current contact information financial status progress towards reaching their degree goals and - any other relevant of changed circumstances the student will be required to provide copies of transcripts of each semester to you should the student not be able to maintain the institution’s scholastic requirements or otherwise not meet your requirements the scholarship will not be continued you will maintain books_and_records case histories of all recipients who receive grants or contributions from you the case histories include the names addresses of each recipient the purpose of the grant and amount of each grant to each recipient as well as the manner of selection of each recipient your board_of directors upon recommendation of the scholarship review committee approves all recipients as well as the amount of the grant and the purpose of the grant to each person the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii e other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations letter catalog number 58263t e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely kenneth corbin acting director exempt_organizations letter catalog number 58263t
